Citation Nr: 0931516	
Decision Date: 08/21/09    Archive Date: 09/02/09

DOCKET NO.  04-38 965 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a back 
condition.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel 
INTRODUCTION

The Veteran served on active duty from January 1978 to August 
1982.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a July 2003 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) which declined to reopen 
the claim for entitlement to service connection for a back 
condition.  

In December 2004, the Veteran testified at a hearing at the 
RO before a hearing officer.  A transcript of this hearing is 
of record.

This case was previously before the Board in December 2007, 
where the claim was remanded for additional development.  The 
case is again before the Board for appellate review.

The issue of entitlement to service connection for a back 
condition on the merits is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.


FINDINGS OF FACT

1.  The December 1998 RO decision that declined to reopen the 
claim for service connection for a back disability was not 
appealed and is final.

2.  Some of the evidence added to the record since the 
December 1998 determination contributes to a more complete 
picture of the Veteran's disability and, when considered with 
the other evidence of record is so significant that it must 
be considered in order to fairly decide the merits of the 
claim for service connection for a back disability.


CONCLUSION OF LAW

New and material evidence has been received to reopen the 
claim of entitlement to service connection for a back 
condition.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156 (as in effect prior to August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Pub. L. No. 106-
475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2008)) redefined VA's duty to assist the appellant in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

In light of the favorable determination with respect to 
whether new and material evidence has been submitted, and the 
need to remand for additional information with regard to the 
merits of the case, no further discussion of VCAA compliance 
is needed.

Analysis

The Board has reviewed all of the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed.  The exception to 
this rule is found at 38 U.S.C.A. § 5108, which provides that 
"[i]f new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, the [VA] shall 
reopen the claim and review the former disposition of the 
claim."  Therefore, once an RO decision becomes final under 
section 7105(c), absent the submission of new and material 
evidence, the claim cannot be reopened or adjudicated by VA.  
38 U.S.C.A. §§ 5108, 7105(c) (West 2002); Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim. 38 C.F.R. 
§ 3.156(a) (2001).  The provisions of 38 C.F.R. § 3.156 which 
define new and material evidence were changed in 2001, but 
only as to claims filed on or after August 29, 2001.  66 Fed. 
Reg. 45630 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.156(a)).  Here, the Veteran's claim to reopen was 
received in July 2001.  Thus, his claim was filed prior to 
the revision in the regulation.

The Court of Appeals for the Federal Circuit has indicated 
that evidence may be considered new and material if it 
contributes "to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 
(Fed. Cir. 1998).

VA is required to review for its newness and materiality only 
the evidence submitted by a claimant since the last final 
disallowance of a claim on any basis in order to determine 
whether a claim should be reopened and re-adjudicated on the 
merits.  See Evans v. Brown, 9 Vet. App. 273 (1996).  In the 
present appeal, the last final denial of the Veteran's claim 
for service connection for a back disability is the RO's 
December 1998 rating decision.  That determination denied 
service connection for a back disability on the basis that 
the evidence submitted in connection with the claim did not 
constitute new and material evidence because it essentially 
duplicated evidence which was previously considered and was 
merely cumulative.  In the notice of decision letter dated in 
December 1998, the RO advised the Veteran that it declined to 
reopen his claim for service connection and explained the 
Veteran's appeal rights; however, he did not appeal the 
decision and it became final.  38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. §§ 20.302, 20.1103 (2008).

Therefore, the Board must review, in light of the applicable 
law, regulations, and the Court cases regarding finality, the 
additional evidence submitted since that determination.  
However, the prior evidence of record is important in 
determining newness and materiality for the purposes of 
deciding whether to reopen a claim.  Id.

The RO originally denied the Veteran's claim for service 
connection for a back disability in December 1983 on the 
basis that the condition was not found on the VA examination, 
as there was no orthopedic back condition demonstrable on 
clinical exam or by X-ray.  He filed a notice of disagreement 
within one year but did not submit a timely substantive 
appeal; therefore, that decision became final.  See 38 C.F.R. 
§§ 20.302, 20.1103 (2008).  He filed to reopen his claim, but 
his requested was denied by the RO in December 1998 because 
his back was normal on examination.

The evidence of record at the time of the December 1998 
decision includes service treatment records, VA examination 
reports, and statements from the Veteran. Service treatment 
records disclose that the Veteran complained of a back injury 
several times during active service after being struck in the 
back and thrown against a wall by an aircraft tire during an 
accident on the USS Forrestal on January 10, 1981.  On 
January 15, 1981, he reported pain in his back.  The 
objective findings indicated normal deep tendon reflexes, 
spasms at the L1 to L4 level and tenderness of spinous 
process at L2 or L3.  The range of motion was normal but 
stiff.  The examiner noted a contusion at L2 to L3 spinous 
processes.  X-rays revealed no fracture, no chip and normal 
alignment.  The Veteran was seen on January 27, 1981 and the 
examiner said that the neurological examination was within 
normal limits and that there was a small amount of palpable 
muscle spasms to the lower back.  The assessment was back 
strain.  On February 20, 1981, the Veteran said that two days 
prior, he had been hit again in the same area.  He reported 
spasms, pain and a needling sensation.  The examiner noted 
swelling and some discoloration and said that the Veteran was 
tender 3 inches around the site at L-1 and L-4.  On March 8, 
1981, the Veteran complained of lower back pains.  The 
impression upon examination was normal evaluation, probably 
malingering.  The Veteran complained of trauma to his lower 
back in August 1981 after being wrestled to the ground by 
policemen.  However, no clinical findings or diagnosis was 
made regarding the lower back.  In July 1982, the Veteran 
sought treatment and stated that he has been sitting down and 
something snapped in this lower back.  He said he experienced 
a numb, tingly feeling.  The lower back was not tender upon 
palpation, the Veteran had a slow, limited range of motion, 
and all nerve and muscular test were within normal limits.  
The diagnosis was muscle strain lower back.        

The Veteran submitted to a VA examination in December 1982 to 
be evaluated for a back disability.  Following examination, 
the examiner concluded that there was no orthopedic back 
condition demonstrable on clinical examination or by X-ray.  
The impression of X-rays of the lumbar sacral spine was 
"negative lumbar sacral spine."

During a VA examination in November 1998 the Veteran reported 
that he had moderate discomfort several times a week and he 
experienced weakness, stiffness, easy fatigability of his 
lower back, and lack of endurance.  Upon physical examination 
of the lower back, there was a full, painless range of motion 
with no muscular spasm present.  Neurological examination was 
within normal limits.  The result of X-rays of the 
lumbosacral spine was negative.  The examiner rendered a 
diagnosis of normal low back examination.     

The evidence received since the December 1998 decision 
includes VA treatment reports, the report of a VA examination 
and statements from the Veteran.  The Veteran complains of 
sharp pain in his lower back.  At a November 2002 VA 
psychiatric examination, the Axis III diagnoses included back 
pain.  

VA treatment records from May 10, 2001 to January 23, 2008 
indicate that the Veteran has been frequently seen and 
treated for a low back condition.  September 2002 records 
reveal that the Veteran was prescribed medication for chronic 
low back pain.  In October 2003 the Veteran was seen for 
complaints of back pain and muscle strain and was issued a 
new back brace and kept on medication.  The impression of X-
rays taken in May 2004 was unremarkable lumbar spine but the 
Veteran was placed in physical therapy for chronic low back 
pain.  The impression of the examiner when the Veteran was 
seen in June 2004 was myofascial back pain (right trapezius 
and lumbar paraspinals), and the treatment plan included 
ointment and physical therapy.  The treatment records reflect 
that the Veteran attended physical therapy sessions in June 
2004 for his low back disability.  In February 2005, a VA 
examiner noted back pain with paraspinous muscle/tendon 
strain without evidence of nerve involvement.  In March 2005 
the Veteran's back 
problem was characterized as chronic mechanical lower back 
pain, medication was continued, and additional physical 
therapy and a new back brace were ordered.  He attended 
physical therapy sessions in March 2005.  In January 2006 the 
Veteran was seen for chronic musculoskeletal pain and 
remained on medication.  He again sought treatment in March 
2006 for back pain and the plan was for him to continue with 
medication and stretches.  In January 2007, the Veteran's low 
back pain was noted to be stable on medications and a new 
back brace was ordered.             

Upon review of the evidence and resolving all doubt in the 
Veteran's favor, the Board finds that the evidence submitted 
subsequent to the December 1998 rating decision bears 
directly and substantially upon a specific matter under 
consideration, that is, the possible existence of a current 
disability.  Further, the additional evidence is so 
significant that it must be considered in order to fairly 
decide the merits of the Veteran's claim for service 
connection for a low back disability.  Thus, the Board finds 
that the evidence is sufficiently new and material to reopen 
the claim.  


ORDER

New and material evidence having been submitted, the claim 
for service connection for a back condition is reopened, and 
to this extent only the appeal is granted.




REMAND

After a review of the record, the Board observes that further 
development is required prior to adjudicating the Veteran's 
claim on the merits.

VA treatment records indicate that the Veteran may have a 
current low back disability for which he is taking medication 
and has undergone physical therapy, and the Veteran 
repeatedly complained of and was treated for back problems 
during active service.  However, the record does not contain 
a definitive diagnosis or an opinion linking any current low 
back disability to such service.  

In light of the above, the Board finds that it is necessary 
to afford the Veteran another VA examination to determine the 
nature of any current low back disability and whether such 
disability is etiologically related to the Veteran's military 
service.  See 38 C.F.R. § 3.159(c)(4) (2008); see also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Since the Board has determined that an examination is 
necessary in the instant case, the Veteran is hereby informed 
that 38 C.F.R. § 3.326(a) (2008) provides that individuals 
for whom examinations have been authorized and scheduled are 
required to report for such examinations.  The provisions of 
38 C.F.R. § 3.655 (2008) address the consequences of a 
veteran's failure to attend scheduled medical examinations.  
That regulation provides that, when entitlement to a benefit 
cannot be established or confirmed without a current VA 
examination and a claimant, without "good cause," fails to 
report for such examination scheduled in conjunction with a 
reopened claim, the claim will be denied.

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).


Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA spine 
examination by a physician to determine 
the nature of any current low back 
condition and to provide an opinion as to 
its possible relationship to service.  The 
Veteran's claims file must be made 
available to and be reviewed by the 
examiner.  Following review of the claims 
file and examination of the Veteran, the 
examiner should provide a diagnosis for 
any back condition found.  Thereafter, the 
examiner should opine as to whether it is 
more likely, less likely, or at least as 
likely as not (50 percent probability or 
greater) that any diagnosed back condition 
is related to the Veteran's military 
service, to include the tire accident that 
occurred therein.  The examiner should set 
forth the complete rationale for all 
opinions expressed and conclusions 
reached.  

2.  Obtain relevant treatment records from 
the East Orange, New Jersey, VA Medical 
Center dating since November 2008.

3.  Following the completion of the above, 
the RO/AMC should review the evidence and 
determine whether the Veteran's claim may 
be granted.  If not, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


